Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of Species A (Figs.3-5) in the reply filed on July 3, 2022 is acknowledged.  
           Claim 8 is directed to Species B (Figs.6-7), wherein the actuator (158) moves the hair cutting apparatus (140) by rotating a threaded shaft (158e, see paragraph [00041], lines 5-7).  Accordingly, claim 8 and its dependent claims 11, 13 and 14 have been withdrawn from further consideration as being directed to a non-elected Species.  
          Claim 16 requiring the hair cutting apparatus being a plurality of lasers does not read on elected Species A (Fig.3-5) which shows the hair cutting apparatus (140) comprising a composite blade (144) and a carving blade (142).  Claim 16 has, therefore, been withdrawn from further consideration.    

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “2021”, --, now U.S. Patent No. 11,273,562-- should be added.  
(2) In paragraph [00032], lines 6-7, “In further embodiments lasers may be used to cut the hair. Lasers may also be used scan the position of the device on the head in real time as the one or more sensors.” is a new matter and should be deleted because this instant application is a continuation not a continuation-in-part of S.N. 17/374,944, Therefore, no new matter is allowed.    
(3) In paragraph [00035], “actuator 157” and “hair cutting device 1100” should read --actuator 167-- and --hair cutting device 100--, respectively.  Note Fig.5.
(4) In paragraph [00036], lines 2 and 8, “actuator 157” should read --actuator 167--.
Appropriate correction is required.

Claim Objection 
Claims 2-5, 7, 9, 10 and 12 are objected to because of the following informalities:  
(1) Claim 2 should end with a period.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 6,  9, 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 6, line 2, “the actuator” has no antecedent basis.  It appears claim 6 should depend from claim 2.
          (2) In claims 9 and 19, line 1, “further comprising” should read --the controller  comprising--.  See paragraph [00038], lines 1-2 of the specification. 
          (3) In claim 12, line 2, “the programmed hair style” has no antecedent basis.  It appears claim 12 should depend from claim 11.  

Claim Rejection - Nonstatutory Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 1-7, 9, 10, 12, 15 and 17-19 are rejected on the ground of nonstatutory double patenting over claims 1-4, 6, 8 and 17-19 of U.S. Patent No. 11,273,562 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  Both claiming a hair cutting device, and their common subject matter being a hair cutting blade/apparatus and a controller configured to control the hair cutting blade/apparatus.   
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1, 2, 6, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uit De Bulten et al. (U.S. Patent No. 10,576,647, hereinafter “Uit”).  
          Regarding claim 1, Uit discloses a hair cutting device (20) comprising:
          a hair cutting apparatus (24, see Fig.2) configured to cut hair (see column 9, lines 50-55);
          a controller (40) configured to control the hair cutting apparatus (24, see column 9, lines 26-28).
          Regarding claim 2, Uit’s hair cutting device (20) further comprises an actuator (28) configured to be controlled by the controller (40) to move the hair cutting apparatus (24, see column 9, lines 26-28).   
          Regarding claim 6, Uit’s controller (40) is configured to control the actuator (28) to move the hair cutting apparatus (24) based on a sensed location of the hair cutting device (20) on a human head (81).  
          Regarding claim 15, Uit’s hair cutting apparatus (24) is a plurality of blades (63,64, see Fig.4). 
          Regarding claim 17, Uit discloses a hair cutting device (20) comprising:
          a hair cutting apparatus (24);
          a controller (40) configured to control the hair cutting apparatus (24, see column 9, lines 26-28).
3.       Claims 1, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Patent Application Publication No. 2020/0031003).  
          Regarding claim 1, Brown discloses a hair cutting device (10, see Fig.2) comprising:
          a hair cutting apparatus (38,40) configured to cut hair (see paragraph [0039], lines 5-9);
          a controller (50) configured to control the hair cutting apparatus (38,40, see paragraph [0042], lines 15-20).
          Regarding claim 15, Brown’s hair cutting apparatus (38,40) is a plurality of blades (38,40). 
          Regarding claim 17, Brown discloses a hair cutting device (10, see Fig.2) comprising:
          a hair cutting apparatus (38,40, see paragraph [0039], lines 5-9);
          a controller (50) configured to control the hair cutting apparatus (38,40, see paragraph [0042], lines 15-20).
          Regarding claim 18, Brown’s hair cutting device (10) further comprises a sensor (see paragraph [0046], lines 1-3) configured with the controller (50) to sense a location of the hair cutting device (10) on a human head (see paragraph [0046], lines 1-6).
          Regarding claim 19, Brown’s controller (50) comprises a memory storing controller readable instructions for the controlling the hair cutting device (10, see Fig.2 and [0042], lines 7-12: hair clipper 10 comprises controller 50 which is programmed to operate the guard motor 24; this is commonly accomplished by a microprocessor executing a program consisting of controller readable instructions stored in memory) see paragraphs [0046]-[0047]) and one or more cutting patterns (corresponding the position of the guard 34 relative to the hair cutting apparatus 38,40).

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 2-5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Publication No. 2020/0031003) in view of Uit De Bulten et al. (U.S. Patent No. 10,576,647, hereinafter “Uit”).  
          Regarding claim 2, Brown’s hair cutting device (10) as set forth shows all the claimed limitations except an actuator (30) configured to be controlled by the controller (50) is used to move a guard (34) rather than to move the hair cutting apparatus (38,40).  
         Uit shows a hair cutting device (20) equipped with an actuator (28) configured to be controlled by a controller (40) to move a hair cutting apparatus (24, see column 9, lines 26-28) of the cutting device (20) relative to a guard (26) of the hair cutting device (20) or alternatively to move the guard (26, see column 9, lines 56-67) relative to the hair cutting apparatus (24) so that the distance between the cutting apparatus (24) and the guard (26) is variable (see column 9, lines 42-43).
         Thus, it would have been obvious to one skilled in the art to modify Brown by having the actuator configured to move the hair cutting apparatus (38,40) relative to the  guard (34) for the predictable result of adjusting the distance between the cutting apparatus (38,40) and the guard (34) as taught by Uit.
         Regarding claim 3, Brown’s hair cutting device (10) further comprises one or more sensors (see paragraph [0046], lines 1-3) configured with the controller (50) to detect a location of the hair cutting device (10) on a human head (see paragraph [0046], lines 1-6).
         Regarding claim 4, Brown’s hair cutting device (10) further comprises one or more sensors (see paragraph [0046], lines 1-3) configured with the controller (50) to continuously detect a location of the hair cutting device (10) on a human head during operation (see paragraph [0046], lines 1-6).
          Regarding claim 5, Brown’s one or more sensors (see paragraph [0046], lines 1-4) are a visual type of sensor (i.e. cameras), and the one or more sensors together with the controller (50) can detect a hairline of the human head.
          Regarding claim 7, Brown’s one or more sensors (see paragraph [0046], lines 1-6) include an optical sensor that can detect a hairline of the human head relative to the hair cutting device (10).   
          Regarding claim 9, Brown’s controller (50) comprises a memory storing controller readable instructions for the controlling the hair cutting device (10, see Fig.2 and [0042], lines 7-12: hair clipper 10 comprises controller 50 which is programmed to operate the guard motor 24; this is commonly accomplished by a microprocessor executing a program consisting of controller readable instructions stored in memory).    
          Regarding claim 10, Brown’s one or more sensors (see paragraph [0046], lines 1-6) include an optical sensor that can detect hair that has already been cut.    
          Regarding claim 12, Brown’s controller readable instructions include the programmed hair style (see paragraph [0045], lines 17-34) corresponding the position of the guard (34) relative to the hair cutting apparatus (38,40).
3.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Publication No. 2020/0031003).
          Regarding claim 20, Brown’s hair cutting device (10) as set forth shows all the claimed limitations, and further it states that the hair cutting device (10) comprises a Bluetooth® receiver or other Wi-Fi receiver and is capable of connecting to a Bluetooth® or Wi-Fi network (see paragraph [0048]) which would enable it to communicate with a multitude of wireless electronic devices, such as a smartphone as is well-known in the art for allowing the controller to receive electronic communications from the electronic device that has received input from a user for selecting the one or more cutting patterns.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724